WILBUR, Circuit Judge.
Daniel II. Shreve asks leave to file a petition for writ of mandamus against Albert M. Sames, United States District Judge for the District of Arizona, commanding him to rescind an order made with relation to the settlement of the hill of exceptions striking certain matters out of the petitioners’ proposed bill of exceptions. The application is denied. The writ of mandamus cannot be used to control the discretion of the trial judge in settling a bill of exceptions. In re Bradstreet, 29 U. S. (4 Pet.) 102, 105, 7 L. Ed. 796; In re Richardson (C. C. A.) 30 F. (2d) 687; Dunagan v. Appalachian Power Co. (C. C. A.) 29 F.(2d) 58; Scaife v. West N. C. Land Co. (C. C. A.) 87 F. 308.